Title: To James Madison from Edward Livingston, [ca. 3 September] 1801
From: Livingston, Edward
To: Madison, James


Dr. Sir
[ca. 3 September 1801]
Mr. M L Davis of this City being about to visit Virginia has requested an introduction to you which I very willingly give because I am convinced you will be pleased as well with his acquaintanc⟨e⟩ as with the information he is well qualified to detail to you of the state of politics in this quarter. I beg you will present me in the most respectful manner to the remembrance of Mrs. Madison & accept the assurance of my being with the highest Esteem Your Mo Obdt Servt
Edw Livingston
 

   RC (DLC). Dated ca. 1801 in Index to the James Madison Papers. Date here assigned on the basis of Davis’s leaving New York in early September 1801 to travel to Washington, D.C., and Virginia. Docketed by JM.


   Livingston was one of those who had informed Davis in March that he was to be appointed naval officer, leading Davis to decline other positions on the strength of the pending appointment (Gallatin to Jefferson, 12 Sept. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5).

